DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 11 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Does “essentially complete” mean that a maturation level of 70, 80, 90 or 100% is acceptable?  It is suggested to delete the phrase “essentially” or define the requisite degree in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Ingram (US 2018/0142192).
With respect to the limitations of claim 1, Ingram teaches a method of accelerating the maturation of distilled spirits (title, abstract) comprising: providing a storage warehouse (Figs 1-3, storage area 102, walls 106, fiberglass covers 112, rick house 310, 0024, 0026) secured in a waterway that produces waves (Abstract, 0054, the natural movements and oscillations of a stationary floating facility as a result of currents, waves, and passing vessels creates a passive churning effect for containers and barrels stored therein), the storage warehouse having an enclosed interior (walls 106, large removable covers 112, rick housing 310, 0026, 0027); storing a plurality of barrels (Figs 4, 7, barrels 120, 0025) in the enclosed interior of the storage warehouse, the barrels being filled with distilled spirits (Abstract, 0022, alcohol spirits); and moving the storage warehouse and the barrels therein by the waves of the waterway so as to circulate the distilled spirits within the plurality of barrels to thereby accelerate the maturation of the distilled spirits (Abstract, 0054, this combination of increased temperature and passive churning may accelerate the maturation process of alcohol spirits).
With respect to the limitations of claims 2, 3, 4, 6, 7, 8, 9 and 10,  Ingram teaches the plurality of barrels forms a first layer of barrels and a second layer of barrels, with the second layer of barrels placed atop the first layer of barrels (Fig 4, shows multiple layers of barrels 120); the first layer of barrels is placed onto a first support platform (bottom horizontal support of rack 118, 0025) and the second layer of barrels is placed onto a second support platform (2nd horizontal support of rack 118), the second support platform being placed atop the first layer of barrels; further comprising: permanently coupling (Fig 2, cables 116, 0026) the storage warehouse to a stationary object (naturally occurring bank or manmade mooring structure 114, 0026) so as to secure the storage warehouse at a position within the waterway; further comprising: providing a base structure (Figs 1-3, base of hopper barge 100, barge 320, 0022, 0024), the storage warehouse (102, 106, 112, 310) placed atop and secured to the base structure (100, 320), the base structure being buoyant to keep the storage warehouse afloat in the waterway; the storage warehouse is sized to accommodate a first array of barrels eight barrels wide and two barrels deep in a first layer and a second array of barrels eight barrels wide and two barrels deep, the second array of barrels placed atop the first array of barrels (Figs 9, 10, 0024, the exemplary spirit aging facility may be configured to store up to about 5,000 53-gallon barrels); further comprising: monitoring one or more environmental conditions in or around the storage warehouse (0033, 0034, data gathering sensors, thermometers, hydrometers, motion sensors, oxygen sensors); further comprising: recording the monitored one or more environmental conditions (0033, captured data); the storage warehouse is a bonded warehouse (0033, security); 
With respect to the limitations of claim 13, Ingram teaches an aging apparatus for accelerating the maturation of a distilled spirit (title, abstract) comprising: a base structure (Figs 1-3, base of hopper barge 100, barge 320, 0022, 0024) configured to float in a waterway capable of producing waves; and a storage warehouse (storage area 102, walls 106, fiberglass covers 112, rick house 310, 0024, 0026) placed atop and secured to the base structure, the storage warehouse having an interior space sized to accommodate a plurality of barrels (Figs 4, 7, barrels 120, 0025) filled with distilled spirits (Abstract, 0022, alcohol spirits), and when the base structure is subjected to waves, the base structure experiences cyclic motion and the distilled spirits circulate within the plurality of barrels (Abstract, 0054, this combination of increased temperature and passive churning may accelerate the maturation process of alcohol spirits).
With respect to the limitations of claims 14, 15, 17, 18, 19, 20 and 21, Ingram teaches the storage warehouse is sized to house (Figs 9, 10, 0024, the exemplary spirit aging facility may be configured to store up to about 5,000 53-gallon barrels) a first layer of barrels and a second layer of barrels, with the second layer of barrels placed atop the first layer of barrels (Fig 4, shows multiple layers of barrels 120); the first layer of barrels is placed onto a first support platform (bottom horizontal support of rack 118, 0025) and the second layer of barrels is placed onto a second support platform (2nd horizontal support of rack 118), the second support platform being placed atop the first layer of barrels; further comprising: one or more sensors to monitor environmental conditions in or around the storage warehouse (0033, 0034, data gathering sensors, thermometers, hydrometers, motion sensors, oxygen sensors); and a data recorder configured to record the environmental conditions monitored by the one or more sensors (0033, captured data); the storage warehouse is a bonded warehouse (0033, security); the base structure (Figs 1-3, base of hopper barge 100, barge 320) is permanently coupled (Fig 2, cables 116, 0026) to a stationary object (naturally occurring bank or manmade mooring structure 114, 0026) in the waterway so as to secure the storage warehouse at a position within the waterway; the stationary object is land (0026); further comprising: an enclosure (Fig 3, side walls of rick house 310) configured to extend along at least one side of the aging apparatus that faces the waterway, the enclosure is configured to prevent entry to the aging apparatus along that at least one side of the aging apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over Ingram (US 2018/0142192) as applied to claim 1, further in view of Reed (US 4,026,228).
With respect to the limitations of claims 5 and 16, Ingram teaches the stationary object is land (0026); securing the base structure in the waterway (Fig 2, cables 116, naturally occurring bank or manmade mooring structure 114, 0026) and allow the base structure to experience cyclic motion (Abstract, 0054).  Ingram discloses the claimed invention except for the storage warehouse includes a connecting ramp for coupling the storage warehouse to the land.  However, Reed discloses the storage warehouse (Fig 1, camper 20, barge 30, Col 3) includes a connecting ramp (Fig 1, ramp not labeled) for coupling the storage warehouse to the land is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aging apparatus and method of Ingram having a base structure silent to a connecting ramp with the storage warehouse includes a connecting ramp for coupling the storage warehouse to the land of Reed for the purpose of providing a known ramp configuration that allows for quick and easy access to and from land.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Ingram (US 2018/0142192) as applied to claim 1, further in view of Giildenzopf (US 2019/0062679).
With respect to the limitations of claims 11 and 12, Ingram discloses the claimed invention except for explicitly showing further comprising: removing the plurality of barrels from the storage warehouse after the maturation of the distilled spirits is essentially complete; further comprising: filling bottles with the matured distilled spirits from the removed plurality of barrels with little or no additional maturation of the matured distilled spirits after the plurality of the barrels are removed from the storage warehouse.
However, Giildenzopf discloses further comprising: removing the plurality of barrels from the storage warehouse (moved from water storage facility of Igram onto land-based bottling facility of Giildenzopf) after the maturation of the distilled spirits is essentially complete (0005, once a distilled spirit is aged, it is typically removed from the wood barrel and bottled for distribution or later consumption); further comprising: filling bottles with the matured distilled spirits (0021) from the removed plurality of barrels with little or no additional maturation (0005, distilled spirits do not improve with age once placed in bottles. Instead, the maturation of the distilled spirit ends and the taste of the unopened whiskey) of the matured distilled spirits after the plurality of the barrels are removed from the storage warehouse is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the storage warehouse of Igram silent to a bottling process with the further comprising: removing the plurality of barrels from the storage warehouse after the maturation of the distilled spirits is essentially complete; further comprising: filling bottles with the matured distilled spirits from the removed plurality of barrels with little or no additional maturation of the matured distilled spirits after the plurality of the barrels are removed from the storage warehouse of Giildenzopf for the purpose of preparing the aged distilled spirit for commercial distribution and consumer consumption (0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/26/2022